Citation Nr: 1036118	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) for the period 
prior from March 27, 2006, to July 31, 2007.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD for the period beginning August 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to October 
1970 and from December 1970 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to a disability evaluation in excess of 
50 percent for PTSD for the period beginning August 1, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period from March 27, 2006, to July 31, 2007, the 
Veteran's PTSD is not manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling 
for PTSD for the period from March 27, 2006, to July 31, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 
4.126, 4.130, Diagnostic Code 9411 (2009).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in April 2007 of the evidence required 
to establish entitlement to an increased rating, the evidence not 
of record necessary to substantiate his claim for a increased 
rating, his and VA's respective duties for obtaining evidence, 
and how VA determines disability ratings and effective dates.  As 
this letter fully addressed all notice elements, the Board finds 
that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination 
and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  He was afforded a VA PTSD examination in 
May 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence necessary for a fair adjudication of the 
claim that has not been obtained.  The Board therefore finds that 
all necessary development has been accomplished, and no further 
action is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an evaluation higher than 50 percent for PTSD 
for the period from March 27, 2006, the earliest possible 
effective date which could be assigned if his increased rating 
claim were granted, to July 31, 2007.  He contends that his PTSD 
during this period was more severe than contemplated by a 50 
percent evaluation.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

A VA treatment record dated in August 2006 reveals that the 
Veteran was having difficulty because his ex-wife was involved in 
a new relationship.  Upon examination, he was anxious.  His 
insight, however, and good and fair.  His judgment and 
concentration also were fair.  The Veteran had no memory 
impairment and his thought processes were unremarkable.  No 
delusions, hallucinations, or paranoia was noted, and the Veteran 
denied suicidal and homicidal ideation.

September 2006 VA treatment records reflect that the Veteran 
continued to have problems with his ex-wife's new relationship.  
Upon examination, he was sad and anxious and had depression 
related to plans to go visit family members in South Carolina.  
His insight, judgment, and concentration were good.  The 
Veteran's thought processes were unremarkable.  Although he 
admitted anger and had a history of domestic disputes with his 
ex-wife, he denied any thought to harm her.  He also denied 
homicidal ideation in general and suicidal ideation.  A history 
of two suicide attempts in the past was noted, however.

VA treatment records dated in February 2007 document that the 
Veteran was doing better with the situation involving his ex-wife 
but that he was confused because she and her friends were 
harassing him.  They also document his complaints of being 
frequently tearful and crying for no apparent reason.  Finally, 
these records document that the Veteran's divorce was 
approximately 5 years prior, that he has contact with his 
children, that he was unemployed, and that he had visited friends 
in Michigan and Ohio.  Upon examination, the Veteran was neatly 
and casually groomed and dressed.  His mood and affect were 
described as appearing to be appropriate and as neutral.  He was 
alert and oriented.  The Veteran's insight, judgment, and 
concentration were good.  His thought processes were 
unremarkable.  No delusions, hallucinations, or paranoia was 
noted, and the Veteran denied suicidal and homicidal ideation.

March and April 2007 VA treatment records reveal that the Veteran 
was doing well except for having more difficulty dealing with 
people.  He was neatly and casually groomed and dressed.  He also 
was alert and oriented, and his mood and affect appeared to be or 
were appropriate.  The Veteran denied suicidal and homicidal 
ideation.

The Veteran was afforded a VA PTSD examination in May 2007.  He 
reported recurrent and intrusive distressing thoughts, sleep 
difficulties, an inability to remember, not thinking sometimes 
and letting his soldier instincts take over, social avoidance, 
suspicion of others, significant weight loss because of stress 
over his ex-wife, feeling depressed nearly every day related to 
his divorce and estrangement from his daughters, and not having 
adjusted at all to his wife being in another relationship.  He 
indicated that his relationships with his 3 daughters were 
strained but that his relationships with his 2 sons were good.  
With respect to other relationships, the Veteran indicated that 
he does not have any social contacts beyond immediate family and 
that his father, who passed away in 1982, was his best friend.  
He identified spending time with grandchildren and "setting out 
on the porch" as his leisure activities.  With respect to 
employment, the Veteran indicated that his usual occupation 
involved manual labor in a factory but that he had been 
unemployed for 5 to 10 years due to medical disability rather 
than the effects of his PTSD.  The Veteran acknowledged a history 
of domestic violence and assault as well as a previous suicide 
attempt just after returning from Vietnam.

Upon examination, the Veteran appeared clean.  He was oriented to 
person, place, and time and his speech was slow.  His attitude 
was cooperative and friendly.  The Veteran's affect was 
constricted and his mood was depressed.  Although he was unable 
to do serial 7's or spell a word forward and backward, his 
attention was characterized as intact because this functioning 
was consistent with that during previous examinations.  His 
remote memory was normal, but his recent memory and immediate 
memory were mildly impaired.  The Veteran's thought process was 
rambling and his thought content was notable for preoccupation 
with 1 or 2 topics.  In regard to judgment, he was able to 
understand the outcome of his behavior.  His impulse control was 
fair.  Despite his previous episodes of domestic violence, he 
indicated that he is able to control his anger toward his ex-
wife.  No inappropriate behavior, obsessive/ritualistic behavior, 
panic attacks, homicidal or suicidal thoughts, or problems with 
activities of daily living were found, but the Veteran was noted 
to have a sleep impairment.  The examiner assigned the Veteran a 
GAF score of 65.  She opined that there was reduced reliability 
and productivity due to his PTSD symptoms and deficiencies in his 
judgment and family relations, but not in his work, mood, and 
thinking.

A VA treatment record dated later in May 2007 reflects that the 
Veteran reported being much more relaxed and ready to try to 
develop new relationships, though he had concerns regarding 
erectile dysfunction.  He was neatly and casually groomed and 
dressed.  He also was alert and oriented.  The Veteran's was much 
more talkative and adhesive, and his mood and affect were 
appropriate.  He denied suicidal and homicidal ideation.

June 2007 VA treatment records document that the Veteran became 
so despondent and disoriented over the denial of his claim that 
he had an automobile accident and totaled his car.  He complained 
that his social role relationship disturbances, sleep 
disturbances, and erectile dysfunction were attributable to his 
PTSD.  He was neatly and casually groomed and dressed.  He also 
was alert and oriented, and his mood and affect were appropriate.  
The Veteran denied suicidal and homicidal ideation.

In his notice of disagreement (NOD) dated late in June 2007, the 
Veteran asserted that he meets the criteria for the next higher 
evaluation because he has depression and trouble establishing and 
maintaining effective relationships.

A July 2007 VA treatment record indicates that the Veteran was 
doing well.  He appeared neatly and casually groomed and dressed.  
He also was alert and oriented, and his mood and affect appeared 
appropriate.  The Veteran denied suicidal and homicidal ideation.

Given the evidence of record, the Board finds that the Veteran 
does not warrant a disability evaluation in excess of 50 percent 
for his PTSD for the period from March 27, 2006, to July 31, 
2007.  Numerous symptoms listed in Diagnostic Code 9411 for a 70 
percent rating were not met during this period.  For example, 
there is no evidence that the Veteran neglected his personal 
appearance and hygiene.  He rather was described as clean at his 
VA PTSD examination and as neatly and casually groomed and 
dressed in numerous VA treatment records.  There also is no 
evidence that his speech was intermittently illogical, obscure, 
or irrelevant.  Although slow, it was otherwise not notable at 
his VA PTSD examination.  There further is no evidence of 
obsessional rituals which interfere with routine activities.  
None were noted during his VA PTSD examination.  No panic attacks 
were found at this examination either.  The Board therefore finds 
that the evidence does not show near-continuous panic affecting 
the ability to function independently, appropriately, and 
effectively.  With respect to suicidal ideation, past suicide 
attempts were referenced at the VA PTSD examination as well as in 
VA treatment records, but the Veteran always denied current 
suicidal ideation or thoughts.  A past history of domestic 
violence and assault similarly was referenced at this 
examination, but the Veteran indicated that he now is able to 
control his anger toward his ex-wife and his impulse control was 
classified as fair.

The Board acknowledges that there is some evidence that the 
Veteran manifested a few of the symptoms listed in Diagnostic 
Code 9411 for a 70 percent disability rating from for the period 
from March 27, 2006, to July 31, 2007.  Depression was identified 
as a symptom by the Veteran in his June 2007 NOD.  Feeling 
depressed nearly every day related to his divorce and 
estrangement from his daughters was among the Veteran's 
complaints at his VA PTSD examination.  While this could be taken 
as indicating that he has near-continuous depression, there is no 
evidence that such depression affected his ability to function 
independently, appropriately, and effectively.  No problems with 
activities of daily living were found at the VA PTSD examination.  
The Veteran also reported, as reflected in a June 2007 VA 
treatment record, that he became so despondent and disoriented 
over the denial of his claim that he totaled his car in an 
automobile accident.  However, he was oriented to person, place, 
and time at his VA PTSD examination.  His VA treatment records 
also repeatedly reflect that he was alert and oriented.  Any 
spatial disorientation the Veteran may have experienced before 
his automobile accident accordingly was a one-time aberration 
from his usual state of being oriented.  The evidence further 
contains the Veteran's complaints involving difficulties with his 
ex-wife, particularly the fact that she is in a new relationship.  
As such, there is some evidence that the Veteran had difficulty 
adapting to stressful circumstances.  Finally, the Veteran 
reported that he has difficulty dealing with people, that his 
father was his best friend before his passing, that he does not 
have any social contacts beyond immediate family, and that his 
relationships with his 3 daughters was strained and estranged.  
Yet he also reported that his relationships with his 2 sons was 
good, that he had visited friends in Michigan and Ohio, and that 
he spends time with grandchildren and sits on the porch in his 
leisure time.  In light of this somewhat contradictory evidence, 
the Board cannot conclude the Veteran has such social difficulty 
that it rose to the level of "inability" to establish and 
maintain any effective relationships.

The Board also acknowledges that some of the Veteran's self-
reported symptoms during the period from March 27, 2006, to July 
31, 2007, are not listed in Diagnostic Code 9411 for a disability 
rating of 70 percent or greater.  These symptoms include being 
frequently tearful and crying for no apparent reason, recurrent 
and intrusive distressing thoughts, sleep difficulties, an 
inability to remember, not thinking sometimes and letting his 
soldier instincts take over, suspicion of others, significant 
weight loss because of stress over his ex-wife, and erectile 
dysfunction.  Such symptoms concededly caused some occupational 
and social impairment.  However, they are not of the type and 
degree indicative of such impairment with deficiencies in most 
areas.  The symptoms manifested are, at best after affording the 
Veteran the benefit of the doubt, commensurate with the assigned 
50 percent disability rating.

Indeed, the Veteran's May 2007 GAF score of 65 reveals a level of 
functioning greater than a 70 percent disability rating 
contemplates.  This score is indicative of mild symptoms or some 
difficulty in functioning which are well within the criteria for 
the assigned 50 percent rating.

In sum, the Board finds that the PTSD symptoms manifested by the 
Veteran for the period from March 27, 2006, to July 31, 2007, 
were most similar to those contemplated by the criteria for a 50 
percent disability rating.  The Veteran did not manifest most of 
the symptoms listed in Diagnostic Code 9411 for a 70 percent 
rating.  There is some evidence suggesting that he manifested a 
few of the other symptoms listed, but overall the evidence is 
against the assignment of a rating in excess of 50 percent for 
the reasons set forth above.  As such, the Board finds that the 
preponderance of the evidence is against Veteran's entitlement to 
a disability evaluation in excess of 50 percent for PTSD for the 
period from March 27, 2006, to July 31, 2007.  Staged ratings 
therefore are not warranted, and the benefit of the doubt rule 
does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 50 percent 
evaluation for his PTSD disability for the period from March 27, 
2006, to July 31, 2007, is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that referral is 
warranted for consideration of the assignment of a disability 
evaluation on an extraschedular basis during this timeframe.  See 
38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's PTSD 
disability picture for the period from March 27, 2006, to July 
31, 2007, could not be contemplated adequately by the applicable 
schedular rating criteria discussed above.  Each of the Veteran's 
symptoms, which together show his level of disability, were 
considered pursuant to these criteria and associated statutes, 
regulations, and caselaw.  The criteria provide for higher 
ratings, but as has been explained thoroughly herein, the 
currently assigned rating adequately described the severity of 
the Veteran's symptoms.

In any case, there has been no showing that the Veteran's PTSD 
resulted in marked interference with employment during the period 
from March 27, 2006, to July 31, 2007.  The record reveals that 
the Veteran has been unemployed for several years.  However, he 
specifically told the examiner who conducted his May 2007 VA PTSD 
examination that he was unemployed due to medical disability 
rather than the effects of his PTSD.  There further has been no 
showing that the Veteran's PTSD required frequent periods of 
hospitalization between March 27, 2006, and July 31, 2007.  
Indeed, there is no evidence that this disability required any 
such hospitalization.

Given that the applicable schedular rating criteria are adequate 
and also that the Veteran's PTSD disability picture does not 
include exceptional factors, referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability evaluation in excess of 50 percent for PTSD for the 
period from March 27, 2006, to July 31, 2007, is denied.


REMAND

The Veteran's claim of entitlement to a disability evaluation in 
excess of 50 percent for PTSD for the period beginning August 1, 
2007, unfortunately must be remanded.  Although the Board 
sincerely regrets the delay this will cause, adjudication cannot 
proceed without further development.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Treatment records from the VA Community Based Outpatient Center 
(CBOC) in Knoxville, Tennessee, dated through July 2007 have been 
associated with the claims file.  These records reflect that the 
Veteran has received ongoing treatment for PTSD.  However, no 
treatment records from this facility dated after July 2007 are 
currently before the Board.  Requests for the Veteran's treatment 
records from the VA CBOC in Knoxville, Tennessee, dated after 
July 2007 must be made on remand because these records, if they 
exist, are potentially relevant to his claim.

VA's duty to assist the Veteran in the development of his claim 
also includes providing a contemporaneous medical examination 
when necessary to portray the current state of a service-
connected disability.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

As noted above, no evidence of panic attacks was found at the 
Veteran's May 2007 VA PTSD examination.

The Veteran indicated in his August 2007 substantive appeal on a 
VA Form 9, however, that he has panic attacks during which he 
does "not know what to do or where to hide."

In statements dated in August 2007 and March 2008, the Veteran 
further indicated that his psychiatric medication had been 
increased.

The record reflects, then, that the Veteran's symptoms may have 
gotten worse starting in August 2007.  Thus, the Board finds the 
Veteran's VA PTSD examination inadequate to rate his PTSD for the 
period beginning August 1, 2007.  It is now too remote in time to 
portray the current nature, extent, and severity of the Veteran's 
PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be considered 
"contemporaneous").  In the event that such portrayal is not 
found in the outstanding VA treatment records identified above, 
as well as any other new evidence collected during the course of 
this remand, an updated VA examination must be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any treatment records 
regarding the Veteran from the VA CBOC in 
Knoxville, Tennessee, dated after July 
2007.  All attempts to obtain the records 
must be documented in the claims file.  If 
no such records exist, the claims file 
shall be documented accordingly.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.  

3.  After completion of the above 
development, determine whether the current 
nature, extent, and severity of the 
Veteran's PTSD is portrayed by the 
evidence.  If it is not, arrange for the 
Veteran to undergo an appropriate VA 
medical examination.

4.  Finally, readjudicate the Veteran's 
claim of entitlement to a disability 
evaluation in excess of 50 percent for 
PTSD for the period beginning August 1, 
2007.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


